Case 0:19-cv-60597-DPG Document 141 Entered on FLSD Docket 04/21/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                             Case No. 0:19-cv-60597-GAYLES/Strauss

  ROBERT HOSSFELD,
                        Plaintiff,
  vs.
  AMERICAN FINANCIAL SECURITY
  LIFE INSURANCE COMPANY, ET AL.,
                        Defendants.

    DEFENDANTS’ UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME TO
   RESPOND TO PLAINTIFF’S SECOND AMENDED COMPLAINT AND TO EXCEED
                PAGE LIMIT FOR THE MOTION TO DISMISS

          Defendants, Health Insurance Innovations, Inc., Federal Insurance Company, National

  Congress of Employers, Inc., National Benefit Builders, Inc. American Financial Security Life

  Insurance Company, Med-Sense Guaranteed Association, Rx Helpline LLC, and Teladoc Health,

  Inc. (collectively, “Defendants”), pursuant to Fed. R. Civ. P. 6(b) and Local Rule 7.1(c)(2),

  hereby jointly move for the entry of an Order extending the time for Defendants to respond to

  Plaintiff’s Second Amended Complaint [D.E. 140] up to and including June 8, 2020 and to

  exceed the page limit for a joint motion to dismiss to 30 pages. The grounds in support of this

  Motion and the reasons why this request for an extension and increase in page limit should be

  granted are as follows:

          1.     This is a putative class action for claims asserted under the Telephone Consumer

  Protection Act, 47 U.S.C. § 227, et seq.

          2.     Plaintiff recently filed a 58 page, 196 paragraph Second Amended Complaint

  against eight separate defendants. [D.E. 140].




  43918251v1
Case 0:19-cv-60597-DPG Document 141 Entered on FLSD Docket 04/21/2020 Page 2 of 5




           3.     Due to the nature of the case, coordinating between eight separate defendants and

  their counsel to file a joint motion, and COVID-19, the Defendants require additional time to file

  a uniform memorandum of law.

           4.     Additionally, while the legal arguments are unlikely to vary for the most part,

  there are certain discussions that will require individual emphasis. Therefore, Defendants request

  that the page limit for the joint motion to dismiss under Local Rule 7.1(c)(2) be increased to 30

  pages.

           5.     Counsel for Plaintiff has graciously agreed to the extension request and page limit

  increase request.

           6.     Federal Rule Civil Procedure 6(b)(1)(A) provides that when an act must be done

  within a specified time, the court may, for good cause, extend the time with or without motion or

  notice if the court acts, or if a request is made, before the original time or its extension expires.

           7.     Thus, there is good cause for the additional time requested and page increase

  requested, and the extension is not sought to delay the otherwise prompt resolution of this

  dispute.

           WHEREFORE, Defendants, Health Insurance Innovations, Inc., American Financial

  Security Life Insurance Company, Federal National Insurance, National Congress of Employers,

  Inc., National Benefit Builders, Inc., Med-Sense Guaranteed Association, Rx Helpline LLC, and

  Teladoc Health, Inc., respectfully request that this Court enter an Order extending the time for

  Defendants to respond to the Second Amended Complaint up to and including June 8, 2020,

  increase the page limit for the joint motion to dismiss to 30 pages, and rendering such other and

  further relief as may be appropriate.




                                                     2
  43918251v1
Case 0:19-cv-60597-DPG Document 141 Entered on FLSD Docket 04/21/2020 Page 3 of 5




                            LOCAL RULE 7.1(a)(3) CERTIFICATION

          We hereby certify as counsel for the moving parties, that we have conferred with all

  parties who may be affected by the relief sought in this Motion, as described above, and in a

  good faith effort to resolve the issues raised in the Motion, and there is no opposition to the relief

  requested.


  Dated: April 21, 2020



  By: s/ Zachary Foster                                 By: s/ John McManus
     Zachary Foster, Esq.                                  John L. McManus, Esq.
     Florida Bar No. 111980                                Florida Bar No. 0119423
     Email: Zachary.foster@quarles.com                     Email: mcmanusj@gtlaw.com
     Gregory T. Everts, Esq.                               Stephanie Peral, Esq.
     Admitted Pro Hac Vice                                 Florida Bar No. 119324
     Gregory.everts@quarles.com                            Email: perals@gtlaw.com
     QUARLES & BRADY LLP                                   GREENBERG TRAURIG, P.A.
     101 E. KENNEDY BLVD, SUITE 3400                       333 S.E. 2nd Avenue
     TAMPA, FL 33602                                       Suite 4400
     TELEPHONE: (813) 387-0300                             Miami, Florida 33131
    Attorneys for Defendant, Teladoc                       Telephone: (305) 579-0500
    Health, Inc.                                           Attorneys for Defendant, American
                                                           Financial Security Life Insurance
                                                           Company




                                                    3
  43918251v1
Case 0:19-cv-60597-DPG Document 141 Entered on FLSD Docket 04/21/2020 Page 4 of 5




  By: s/ John Kelly                              By: s/ Dariel Abrahamy
     John P. Kelly, Esq.                            Garry W. O’Donnell, Esq.
     Florida Bar No. 284289                         Florida Bar No. 0478148
     SOTO LAW GROUP, P.A.                           Dariel Abrahamy, Esq.
     2400 E. Commercial Blvd., Suite 400            Florida Bar No. 0014901
     Fort Lauderdale, Florida 33308                 GREENSPOON MARDER LLP
     Telephone: (954) 567-1776                      One Boca Place
     Email: john@sotolawgroup.com                   2255 Glades Road, Suite 400-E
     Attorneys for Defendant, Federal               Boca Raton, Florida 33431
     Insurance Company                              Telephone: (561) 994-2212
                                                    Email: garry.odonnell@gmlaw.com
                                                    Email: dariel.abrahamy@gmlaw.com
                                                    Attorneys for Defendant,
                                                    Health Insurance Innovations, Inc. and RX
                                                    Helpline LLC

  By: s/ Michael De Simone                       By:s/ Josef Mysorewala
     Thomas J. Cunningham, Esq.                     Josef M. Mysorewala, Esq.
     Florida Bar No. 121997                         Florida Bar No. 105425
     Email: TCunningham@lockelord.com               LAW OFFICE OF JOSEF M. MYSOREWALA,
     Michael P. De Simone, Esq.                     PLLC
     Florida Bar No. 119739                         2000 S. Dixie Hwy, Suite 112
     Email: Michael.DeSimone@lockelord.com          Miami, FL 33133
     Rebecca K. Marine, Esq.                        Telephone: (305) 356-1031
     Florida Bar No. 1002503                        Email: josefm@lawjmm.com
     Email: Rebecca.Marine@lockelord.com            Attorneys for Defendant,
     LOCKE LORD LLP                                 National Congress of Employers, Inc. and
     777 South Flagler Tower                        National Benefit Builders, Inc.
     West Palm Beach, Florida 33401
     Telephone: (561) 833-7700                      Charles J. Messina, Esq.
     Attorneys for Defendant, Med-Sense            Admitted Pro Hac Vice
     Guaranteed Association                        Email: cmessina@genovaburns.com
                                                   GENOVA BURNS LLC
                                                   494 Broad Street
                                                   Newark, New Jersey 07102
                                                   Telephone: (973) 533-0777
                                                   Attorneys for Defendant,
                                                   National Congress of Employers, Inc.
                                                  and National Benefit Builders, Inc.




                                             4
  43918251v1
Case 0:19-cv-60597-DPG Document 141 Entered on FLSD Docket 04/21/2020 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed with the Clerk of Court

  using the Court’s CM/ECF system on this 21 day of April, 2020, which will generate notification

  to all counsel of record or pro se parties identified below, thereby notifying all parties of record.


                                                 By: s/ Dariel Abrahamy
                                                        Dariel Abrahamy, Esq.




                                                    5
  43918251v1
